Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
	Claims Status:
	Claims 1-17 have been cancelled.
	Claims 18-34 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/22 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 29 and 32 are directed to a solid pharmaceutical composition. The claims also have an active step of “is diluted” directing the artisan to dilute the solid composition. Claiming a functional capability of a composition is permissible functional claiming, whereas claiming activities of a user of a composition in a composition of matter claim is impermissible and indefinite. This is analogous to the situation of a single claim which claims both an apparatus and method steps of using an apparatus. See MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma et al. (International Journal of Pharmaceutics 1999; 189:227-234) (reference #13 on the IDS filed 8/30/22) and Loftsson et al. (Expert Opinion Drug Delivery 2005;2(2).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example
    PNG
    media_image1.png
    325
    1327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    1302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    237
    1333
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    132
    1310
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    1303
    media_image5.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ma et al. teach freeze dried solid composition consisting of (SBE)7m-β-cyclodextrin (SBE = sulfobutyl ether) and melphalan where 100 ml solution of 0.1 M (SBE)7m-β-cyclodextrin containing 0.5 g melphalan was prepared (page 229-230, 2.5). The MW of the (SBE)7m-β-cyclodextrin is 2248.64 (page 228, 2.1). The 100 ml of a 0.1M solution will have 22.4864 g of (SBE)7m-β-cyclodextrin in it. Therefore, the weight ratio of cyclodextrin to melphalan is 22.4864:0.5 or 44.9:1, which rounds to 45:1. Ma et al. teach that the melphalan comes as the hydrochloride (page 228, left column second paragraph).
	Loftsson et al. teach the artisan that it is of the utmost importance to optimize cyclodextrin-containing drug formulations with regard to drug delivery from the formulations where too much or too little cyclodextrin can result in less than optimum drug bioavailability (page 7, top right column). Loftsson et al. also teach that cyclodextrins are able to increase the physical and chemical stability of drugs in the formulations (page 7, 3. Formulation with cyclodextrins).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ma et al. is that Ma et al. do not expressly teach a weight ratio of 54:1 or the functional limitations “wherein when…” or “wherein after…” and claims directed to those functional limitations. This deficiency in Ma et al. is cured by the teachings of Loftsson et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so.  MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the solid composition of Ma et al. consisting of melphalan and suflobutyl ether-β-cyclodextrin in a weight ratio of 54:1 through routine optimization, as suggested by Loftsson et al., that implicitly meets the functional limitations claimed and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Ma et al. undoubtedly teach and suggest a solid composition consisting of only melphalan and the suflobutyl ether-β-cyclodextrin but in a weight ratio of 45:1 and not the claimed 54:1. However, it is merely routine optimization of the dose of melphalan to arrive at the claimed ratio. Indeed, it is of the utmost importance to optimize the formulation as taught by Loftsson et al. In fact, just lowering the amount from 0.5 g melphalan to 0.41 grams results in a ratio of 54:1. Such a minor change cannot be considered inventive and is completely within the skill of the ordinary artisan. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). All Applicant appears to have done is change the ratio of components in the disclosure of Ma et al. to have a different concentration. That is not inventive without more. MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding the functional limitations, what one does with the solid pharmaceutical composition is an intended use of the composition and such intended use is inherent in the composition itself. Thus, dilution with 9 mg/ml saline not including propylene glycol or ethanol at a pH between 4-6 and dilution to 0.45 mg/ml; the degradation of melphalan and AUC0-t, are naturally present in the composition consisting of the same two components taught by Ma et al. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5,10 and 12-14 of U.S. Patent No. 10940128 (reference #59 on the IDS filed 8/30/22). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses in the method that requires reconstituting a lyophilized solid consisting of melphalan hydrochloride and a cyclodextrin derivative in an aqueous sodium chloride diluent, wherein the cyclodextrin derivative is present in a ratio of 54:1 (w/w) relative to the melphalan hydrochloride (claims 1 and 14) and the cyclodextrin has a –(CH2)4-SO3-, thus being a sulfo-butyl ether cyclodextrin (claim 5), wherein the melphalan reconstituted lyophilized solid degrades by 4% or less at about 25° C. within 10 hours after the reconstitution (claim 10), wherein at least 20% or greater than a melphalan Cmax provided by a melphalan formulation containing an equivalent dose of melphalan and lacking the cyclodextrin derivative (claims 1 and 12) and wherein the melphalan in the 10 reconstituted lyophilized solid degrades by 2% or less at about 25° C. within 5 hours after the reconstitution (claim 13). Thus, the artisan must have a solid composition consisting of melphalan hydrochloride and a cyclodextrin derivative in hand to perform the method. The patent does not expressly teach the functional limitations that are instantly claimed or claims related to the functional limitation such as the concentration of NaCl or pH or absence of propylene glycol or ethanol. However, since the same component are in the same weight ratio then the functional limitations are naturally present in the solid composition of the patent when performed with that concentration of NaCl and pH in the absence of propylene glycol or ethanol. See MPEP 2112.01 II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 11, 13-15, 28, 30 and 31 of U.S. application 17194980.  Although the claims at issue are not identical, they are not patentably distinct from each other because in order to perform the method of 17194980 the artisan must have a solid composition of melphalan hydrochloride and a cyclodextrin derivative including sulfo-butyl ether in a weight ratio of at least 50:1 (claims 1, 5-7 and 15) or 50:1 to 100:1,which would include 54:1 (claim 7) where composition degrades by 2% or less at about 25 C within 0.5 hours after the diluting (claim 1) or degrades by 4% or less at 25° C within 10 hours after the diluting (claims 11 and 28) and is at least 20% or greater than a melphalan Cmax provided by a melphalan formulation containing an equivalent dose of melphalan and lacking the cyclodextrin derivative (claims 13-14, 30, 31). Thus, the artisan must have a solid composition consisting of melphalan hydrochloride and a cyclodextrin derivative in hand to perform the method. The copending does not expressly teach all the functional limitations that are instantly claimed or claims related to the functional limitation such as the concentration of NaCl or pH or absence of propylene glycol or ethanol. It is noted that the copending does teach that the composition is substantially free of an alcohol. However, since the same component are in the same weight ratio then the functional limitations are naturally present in the solid composition of the copending application when performed with that concentration of NaCl and pH in the absence of propylene glycol or ethanol. See MPEP 2112.01 II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613